Exhibit 10.1

TERMINATION OF SEVERANCE AGREEMENT

This Termination of Severance Agreement (the “Termination Agreement”) is entered
into as of March 14, 2008 (the “Effective Date”), by and between John Daane
(hereinafter referred to as “Executive”), and Altera Corporation (the
“Company”). The Executive and the Company are hereinafter referred to as the
“Parties.”

WITNESSETH:

WHEREAS, the Parties entered into a Severance Agreement on March 13, 2006, made
effective as of November 30, 2005 (the “Severance Agreement”).

WHEREAS, the Parties desire to terminate the Severance Agreement as more
particularly set forth herein.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements contained herein, the
Parties hereto agree as follows:

 

1. All capitalized terms used herein that are not otherwise defined herein shall
have the respective meanings ascribed to them in the Severance Agreement.

 

2. The Severance Agreement shall terminate as of the Effective Date set forth
above. Neither party shall have any further rights or obligations under the
Severance Agreement as of the Effective Date.

 

3. This Termination Agreement may be executed in one or more counterparts, each
of which shall be deemed an original.

 

4. This Termination Agreement shall be governed by and construed in accordance
with the laws of the State of California, without respect to its conflicts of
law principles.

 

5. Executive acknowledges that he has had the opportunity to consult legal
counsel concerning this Termination Agreement, that Executive has read and
understands the Termination Agreement, that Executive is fully aware of its
legal effect, and that Executive has entered into it freely based on his own
judgment and not on any representations or promises other than those contained
in this Termination Agreement.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Termination Agreement to
be duly executed and delivered as of the date first written above.

 

ALTERA CORPORATION,

a Delaware corporation

    JOHN DAANE By:   /s/ Kevin McGarity     By:   /s/ John Daane   Kevin
McGarity         Chairman Compensation Committee      